Exhibit 10.01

LUMBER LIQUIDATORS, INC.

Annual Bonus Plan for Executive Management

 

1. PURPOSE OF THE PLAN

The purposes of the Plan are to promote the success of the Company; to provide
members of the executive management group of the Company with an opportunity to
receive incentive compensation dependent upon that success and to attract,
retain and motivate such individuals. The Plan is intended to be a
straightforward and flexible program that provides non-equity incentive
compensation based upon the executive’s individual performance and the Company’s
financial performance.

 

2. DEFINITIONS

Award means an incentive award made pursuant to the Plan.

Award Formula means one or more objective formulas or standards established by
the Committee for purposes of determining an Award based on the level of
performance with respect to one or more Performance Goals. Award Formulas may
vary from Performance Period to Performance Period and from Participant to
Participant.

Award Schedule means the Award Schedule established pursuant to Section 4.1.

Board means the Board of Directors of the Company.

Committee means the Compensation Committee of the Board.

Company means Lumber Liquidators, Inc. and its successors.

Participant means a member of the executive management group selected from time
to time by the Committee to participate in the Plan.

Performance Goal means the level of performance or matrix of levels of
performance established by the Committee as the Performance Goal with respect to
a Performance Measure. A Performance Goal may be an absolute goal or a goal
relative to the performance of a peer group selected by the Committee.
Performance Goals may vary from Performance Period to Performance Period and
from Participant to Participant and may be established on a stand-alone basis,
in tandem or in the alternative.

Performance Measure means one or more of the following selected by the Committee
to measure Company performance for a Performance Period: (a) cash flow and/or
free cash flow (before or after dividends), (b) earnings per share as defined by
the Company, (c) EBITDA (as defined by the Company), (d) the price of Common
Stock, (e) return on equity, (f) total



--------------------------------------------------------------------------------

LUMBER LIQUIDATORS, INC.

Annual Bonus Plan for Executive Management

 

shareholder return, (g) return on capital (including return on total capital or
return on invested capital), (h) return on assets or net assets, (i) market
capitalization, (j) total enterprise value (market capitalization plus debt),
(k) economic value added (or equivalent metric), (l) debt leverage (debt to
capital), (m) revenue, (n) income (including net income, operating income, pre
or after-tax income or income from continuing operations), (o) operating profit
or net operating profit, (p) operating margin or profit margin, (q) return on
operating revenue, (r) cash from operations, (s) operating ratio, (t) cash flow
per share, (u) market share (v) sales growth (on a gross or net basis),
(w) expense levels, (x) store openings, (y) comparable store sales growth, and
(z) performance of non-comparable stores. Performance Measures shall be
determined in accordance with generally accepted accounting principles, where
applicable, as consistently applied by the Company. Performance Measures may be
established on a Company-wide basis, with respect to one or more business units,
divisions or subsidiaries; and in either absolute terms or relative to the
performance of one or more comparable companies or an index covering multiple
companies. Performance Measures may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

Performance Period means the calendar year.

Plan means the Lumber Liquidators, Inc. Annual Bonus Plan for Executive
Management.

 

3. ELIGIBILITY

Participants shall be selected by the Committee from among the executive
management group of the Company. The selection of an executive as a Participant
for a Performance Period shall not entitle such individual to be selected as a
Participant with respect to any other Performance Period. Participants may be
added during the course of a Performance Period, in which case any Award to such
Participant will be prorated based upon the portion of the Performance Period
during which the Participant was included in the Plan.

 

4. AWARDS

4.1 Award Schedules. Each Performance Period, the Committee shall establish in
writing an Award Schedule for each Participant. Award Schedules may vary from
Performance Period to Performance Period and from Participant to Participant.

4.2 Determination of Awards. A Participant shall be eligible to receive payment
in respect of an Award to the extent that the Performance Goal(s) for such Award
are achieved in accordance with the Award Formula for the Performance Period. In
addition, an Award to a Participant may also be based in part on satisfaction of
objective or subjective individual performance criteria established for the
Participant. The Committee shall determine the actual amount of the Award to be
paid to each Participant based upon information provided to the Committee by
Management.

 

2



--------------------------------------------------------------------------------

LUMBER LIQUIDATORS, INC.

Annual Bonus Plan for Executive Management

 

4.3 Payment of Awards. Awards will be paid in cash. Payments shall be made as
soon as practicable after the end of the Performance Period, but in no event
later than May 15 following the end of the Performance Period.

4.4 Termination of Employment. Except as otherwise determined by the Committee,
no Award with respect to a Performance Period will be payable to any Participant
who is not an employee of the Company on the date of payment.

 

5. ADMINISTRATION

The Committee shall have full and complete authority, in its sole and absolute
discretion, (i) to exercise all of the powers granted to it under the Plan,
(ii) to construe, interpret and implement the Plan and any related document,
(iii) to prescribe, amend and rescind rules relating to the Plan, (iv) to make
all determinations necessary or advisable in administering the Plan, and (v) to
correct any defect, supply any omission and reconcile any inconsistency in the
Plan.

 

6. MISCELLANEOUS

6.1 Withholding Taxes. Whenever payments under the Plan are to be made or
deferred, the Company will withhold therefrom, or from any other amounts payable
to or in respect of the Participant, an amount sufficient to satisfy any
applicable governmental withholding tax requirements related thereto.

6.2 Amendment or Termination of the Plan. The Committee may, at any time, amend
or discontinue the Plan in any respect.

6.3 Unfunded Plan. Nothing in this Plan will require the Company to purchase
assets or place assets in a trust or other entity to which contributions are
made or otherwise to segregate any assets for the purpose of satisfying any
obligations under the Plan. Participants will have no rights under the Plan
other than as unsecured general creditors of the Company.

6.4 No Right of Employment. Nothing in this Plan will be construed as creating
any contract of employment or conferring upon any Participant any right to
continue in the employ or other service of the Company or limit in any way the
right of the Company to change such person’s compensation or other benefits or
to terminate the employment or other service of such person with or without
cause and with or without notice.

6.5 Applicable Law. The Plan and all Awards and actions taken thereunder shall
be governed by the laws of the Commonwealth of Virginia, applied without regard
to conflict-of-law principles.

 

3